internal_revenue_service number release date date cc te_ge eoeg et1 stackney cor-13786-00 re form_w-2 reporting requirement for nonstatutory stock_option income dear this letter is in response to your addressing announcement 2000_48_irb_557 the announcement addressed an employer’s obligation to report nonstatutory stock_option income ie the excess of the fair_market_value of the stock received upon exercise by an employee or former employee of a nonstatutory option over the amount_paid for that stock employers are required to report that nonstatutory stock_option income on form_w-2 in boxe sec_1 up to the social_security_wage_base and as provided in that announcement employers are also required to report nonstatutory stock_option income in box of the form_w-2 using the new code v in response to employer concerns that the necessary changes to payroll and reporting systems would be difficult to institute in time for the forms w-2 the service made the code v reporting requirement optional for forms w-2 as stated in announcement 2001_3_irb_1 authority for form_w-2 reporting requirements authority for the services’s requirement that nonstatutory stock_option income be reported separately on a form_w-2 may be found in numerous places sec_6051 of the internal_revenue_code the code as well as sec_31 a i c of the employment_tax regulations provide for the reporting of total amount of wages on the form_w-2 because an employee’s nonstatutory stock_option income is included in the total amount of wages the employee receives for the taxable_year that income is reportable on the form_w-2 sec_6011 of the code also provides that where a taxpayer is required by regulation to file a return or statement the taxpayer must make the return or statement according to the forms and regulations prescribed by the secretary and must include any information required by the form or regulation this section applies to forms w-2 which are required by regulation to be filed see sec_31_6051-2 and sec_301_6011-2 therefore taxpayers must include information as to nonstatutory stock_option income that is required by the form_w-2 similarly sec_31_6051-1 of the employment_tax regulations states that employers must provide such information relating to coverage the employee has earned under the federal_insurance_contributions_act as may be required by form_w-2 or its instructions an employee’s nonstatutory stock_option income generally is included in the employee’s wages for purposes of the federal_insurance_contributions_act fica therefore information as to the employee’s nonstatutory stock_option income relates to coverage the employee has earned under fica and must be reported if required by the form_w-2 change in stock_option deduction rules under sec_83 of the code in your correspondence you point out that the addition of reporting of nonstatutory stock_option income to the form_w-2 will change the filing_requirements that must be met to qualify for a deduction under code sec_83 because sec_1_83-6 of the income_tax regulations requires that the employer satisfy the form_w-2 reporting requirements with respect to the stock_option income to qualify for the related deduction satisfaction of the new form_w-2 reporting requirement will be a prerequisite to a proper deduction however neither sec_1_83-6 nor the rule that it expresses have changed rather because the deduction rule requires an employer to properly report information related to nonstatutory stock_option income on the form_w-2 in order to qualify for the deduction the deduction rule will necessarily reflect any change in the form_w-2 relating to nonstatutory stock_option income coordination with the information reporting program advisory committee irpac you have also expressed concern that the information reporting program advisory committee irpac has not been consulted regarding the reporting requirement our records indicate that irpac was contacted at the time the service initially considered the reporting requirement because the reporting requirement is now optional for forms w-2 however there will be an opportunity for irpac to revisit the form_w-2 code v reporting requirement should irpac choose to do so usefulness of information to employees you have stated that the reporting of the nonstatutory stock_option income will not be useful to employees because employers routinely provide such information to employees it does not appear from your correspondence that this information is required to be given to the employees but rather is provided as part of a typical payroll system as a mention on the payroll stub we look forward to discussing this with you further including how the collection and reporting of this information in its current form will impact the burden of implementing the new reporting requirement administrative concerns you have also expressed concern about the difficulty of instituting the payroll system changes necessary to administer the new reporting requirement in response to your concerns as well as those raised by other employer representatives the service has provided that the reporting of nonstatutory stock_option income separately in box using code v is optional for forms w-2 this will provide employers a full year to make any necessary changes thank you for contacting the service regarding your concerns we welcome input from our customers so that we may more effectively and efficiently fulfill our mission we hope that we have provided a useful response and look forward to working with you in the future if you have any questions about this letter please contact stephen tackney at sincerely michael a swim branch chief employment_tax office of the associate chief_counsel tax exempt and government entities
